Citation Nr: 0818469
Decision Date: 06/04/08	Archive Date: 06/26/08

DOCKET NO. 98-07 029                        DATE JUN 04 2008

On appeal from the Department of Veterans Affairs Regional Office in Montgomery, Alabama 

THE ISSUES 

1. Entitlement to an increased rating for residuals of a fracture of the right wrist with involvement of the metacarpophalangeal region of the right thumb, currently evaluated as 10 percent disabling. 

2. Entitlement to service connection for respiratory symptoms, to include as a result of an undiagnosed illness. 

3. Entitlement to service connection for chronic fatigue, to include as a result of an undiagnosed illness. 

(The issues of entitlement to an initial disability rating greater than 10 percent for the service-connected bilateral pes planus with plantar fasciitis and entitlement to service connection for a low back disability; a chronic headache disability; rheumatoid arthritis, to include as a result of an undiagnosed illness; and acral hyperhidrosis, to include as a result of an undiagnosed illness, will be the result of a separate decision.) 

REPRESENTATION 

Appellant represented by: Michael E. Wildhaber, Attorney 

WITNESS AT HEARING ON APPEAL 

Appellant 

ATTORNEY FOR THE BOARD 

Theresa M. Catino, Counsel 

INTRODUCTION 

The veteran served on active military duty from March 1985 to July 1991. During that time, and specifically from December 1990 to May 1991, the veteran served in Southwest Asia. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 1997 rating action of the Department of Veterans Affairs Regional Office (RO) in Nashville, Tennessee. In pertinent part of that decision, the RO denied service connection for post-traumatic stress disorder (PTSD); chronic fatigue, to include as a result of an undiagnosed illness; and respiratory symptoms, to include as a result of an undiagnosed illness. In addition, the RO denied a compensable rating for the service-connected residuals of a right wrist fracture. 

Following receipt of notice of the March 1997 decision, the veteran perfected a timely appeal with respect to these increased rating and service connection claims. In pertinent part in March 1999, the Board denied a compensable rating for the service-connected residuals of a right wrist fracture and service connection for a psychiatric disorder to include PTSD and for respiratory symptoms, to include as a 

- 2 - 

result of an undiagnosed illness. In addition, the Board remanded the issue of entitlement to service connection for chronic fatigue, to include as a result of an undiagnosed illness, for further evidentiary development. 

The veteran appealed these denials to the United States Court of Appeals for Veterans Claims (Court). In August 2000, the Court granted a Joint Motion and, in so doing, vacated and remanded that part of the Board's March 1999 decision that had denied a compensable rating for the service-connected residuals of a right wrist fracture and service connection for a psychiatric disorder to include PTSD and for respiratory symptoms, to include as a result of an undiagnosed illness. 

In May 2001, the Board remanded these claims to the RO in Atlanta, Georgia for further evidentiary development. By a February 2005 rating action, the Atlanta RO characterized the veteran's service-connected right wrist disability as residuals of a right wrist fracture with involvement of the metacarpophalangeal region of the right thumb and awarded a compensable evaluation of 10%, effective from December 2004, for this disorder. 

By a March 2007 rating action, the RO in Montgomery, Alabama granted service connection for dysthymia and a major depressive disorder (30% from April 1995 and 70% from February 2001). By a February 2008 rating action, the RO granted service connection for PTSD and alcohol abuse; characterized the veteran's service-connected psychiatric disability as dysthymia, a major depressive disorder, PTSD, and alcohol abuse; and continued the previously-assigned evaluations for this service-connected disorder. As these determinations represent a complete grant of the benefits sought by the veteran on appeal (with regard to his psychiatric disability) and as he has not expressed disagreement with the ratings or effective dates assigned to this service-connected psychiatric disorder, the Board finds that no additional claim pertinent to this disability is in appellate status at this time. 

Following completion of the development requested in the March 1999 Remand pertinent to the veteran's chronic fatigue claim and in the May 2001 Remand relevant to his respiratory symptoms claim, as well as a continued denial of these 

- 3 - 

issues, the RO, in April 2008, returned his claims folder to the Board for further appellate review. 

FINDINGS OF FACT 

1. A March 1997 rating action denied a compensable rating for the residuals of a right wrist fracture, and the noncompensable rating was confirmed by the Board in March 1999. 

2. In August 2000, the Court vacated and remanded that portion of the Board's March 1999 decision that had denied a compensable rating for the service-connected residuals of a right wrist fracture. In a subsequent February 2005 rating action, the Atlanta RO characterized the veteran's service-connected right wrist disability as residuals of a right wrist fracture with involvement of the metacarpophalangeal region of the right thumb and awarded an evaluation of 10%, effective from December 2004. 

3. In November 2007, the veteran withdrew from appellate review his claim for an increased rating for his service-connected right wrist disability. 

4. The veteran's respiratory symptoms have been attributed to the known clinical diagnosis of rheumatoid arthritis, a disorder for which service connection has been denied. 

5. The veteran does not have chronic fatigue syndrome, and his fatigue symptoms have been attributed to the known clinical diagnosis of rheumatoid arthritis, a disorder for which service connection has been denied. 

CONCLUSIONS OF LAW 

1. The criteria for the withdrawal of a Substantive Appeal with respect to the issue of entitlement to an increased disability for residuals of a right wrist fracture with 

- 4 - 

involvement of the metacarpophalangeal region of the right thumb have been met. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2007). 

2. A disability manifested by respiratory symptoms, to include as a result of an undiagnosed illness, was not incurred or aggravated in service. 38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2007). 

3. A disability manifested by chronic fatigue, to include as a result of an undiagnosed illness, was not incurred or aggravated in service. 38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2007). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

I. Increased Rating For Service-Connected Residuals Of A Right Wrist Fracture With Involvement Of The Metacarpophalangeal Region Of The Right Thumb 

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision. 38 C.F.R. § 20.204 (2007). When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists. In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate. 38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2007). 

By a March 1997 rating action, Nashville RO denied a compensable rating for the service-connected residuals of a right wrist fracture. In March 1999, the Board also denied this issue. In August 2000, the Court vacated and remanded that portion of the Board's March 1999 decision that had denied a compensable rating for the service-connected residuals of a right wrist fracture. The Board, in turn, remanded the veteran's compensable rating claim to the RO in Atlanta, Georgia in May 2001 for further evidentiary development. 

By a February 2005 rating action, the Atlanta RO characterized the veteran's service-connected right wrist disability as residuals of a right wrist fracture with 

- 5 - 

involvement of the metacarpophalangeal region of the right thumb and awarded a compensable evaluation of 10%, effective from December 2004, for this disorder. In November 2007, the veteran withdrew from appellate review his claim for an increased rating for his service-connected right wrist disability. 

In view of the veteran's expressed desires, the Board concludes that further action with regard to his increased rating claim is not appropriate. 38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. § 20.204 (2007). The Board does not have jurisdiction over this withdrawn issue and, as such, must dismiss the appeal of this claim. See 38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2007). 

II. Service Connection Claims 

A. Duties To Notify And To Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), which was enacted on November 9, 2000, eliminated the concept of a well-grounded claim, characterized the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements. Since the enactment of the law, the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126. This change in the law is applicable to all claims filed on or after the date of enactment of the VCAA and to those claims which were filed before the date of enactment but which were not yet final as of that date. 

Upon receipt of a complete or substantially complete application for benefits, VA is ordinarily required to notify the claimant and his/her representative, if any, of any information, and any medical or lay-evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim, that VA will seek to provide, and that the claimant is expected to provide and must ask the claimant to provide any evidence in his/her possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(l). Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004). 

- 6 - 

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA notice requirements of38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). The Court also explained that proper notification must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. 

In the present case, a July 2004 letter informed the veteran of the requirements for his chronic fatigue and respiratory symptoms claims. The document also informed him that VA would make reasonable efforts to help him obtain necessary evidence with regard to these issues but that he must provide enough information so that the agency could request the relevant records. In addition, the letter notified him of his opportunity to submit "any other evidence or information that [he] think[s would] ... support ... [his] claim" as well as "any evidence in. . .[his] possession that pertains to ... [his] claim." See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); VAOPGCPREC 1-2004 (February 24, 2004); and Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). Although this letter was furnished after the initial denials of the respective service connection claims, both issues were then readjudicated, and supplemental statements of the case (SSOCs) were furnished in March 2005, May 2006, March 2007, and February 2008. See Pelegrini II, VAOPGCPREC 7-2004, and Mayfield v. Nicholson, 444 F.3d at 1333. 

In May 2006, the veteran was informed of the type of evidence necessary to establish the degree of disability (element #4) and an effective date (element #5). See Dingess/Hartman, 19 Vet. App. at 488. In any event, however, as will be discussed below, the Board finds that the evidence of record does not support a grant of service connection for either of the veteran's chronic fatigue or respiratory symptom claims. In light of these denials, no ratings or effective dates will be assigned. Thus, the Board finds that there can be no possibility of any prejudice to the veteran in proceeding with the issuance of a final decision of the service 

- 7 - 

connection claims adjudicated in this decision. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Additionally, the VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his/her claim. 38 U.S.C.A. §§ 51 03A (West 2002); 38 C.F .R. § 3.159(c), (d) (2007). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his/her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007). 

In the present case, the Board finds that the duty to assist provisions of the VCAA have been fulfilled with respect to the issue adjudicated in this decision. All relevant treatment records adequately identified by the veteran, have been obtained and associated with his claims folder. He has been accorded pertinent VA examinations. 

Accordingly, the Board finds that VA has done everything reasonably possible to notify and to assist the veteran in the development of the service connection claims adjudicated in this decision. Under the circumstances of this case, additional efforts to assist the veteran in accordance with the VCAA would serve no useful purpose. See, Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (which holds that strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case and that such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran). See also, Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (which holds that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided). Importantly, the veteran has pointed to no other pertinent evidence which has not been obtained. Consequently, the Board will proceed to adjudicate the service connection claims on appeal, based upon the evidence currently of record. See 3~ U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2007); Pelegrini II; Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

- 8 - 

B. Analysis 

On November 2,1994, Congress enacted the "Persian Gulf War Veterans' Act," Title I of the "Veterans' Benefits Improvements Act of 1994," Public Law 103-446. That statute added a new section 1117 to Title 38, United States Code, authorizing VA to compensate any Persian Gulf veteran suffering from a chronic disability resulting from an undiagnosed illness or combination of undiagnosed illnesses (including, for example, chronic fatigue syndrome) which became manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10% or more within a presumptive period following service in the Southwest Asian theater of operations during the Persian Gulf War. 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2007). 

On December 27, 2001, the President signed into law the Veterans Education and Benefits Expansion Act of2001, Pub. L. No. 107-103, 115 Stat. 976 (2001). In particular, the Act amended 38 U.S.C.A. §§ 1117 and 1118, pertaining to compensation for disabilities occurring in veterans of the Persian Gulf War. In June 2003, VA promulgated regulations to implement the Act. See Compensation and Pension Provisions of the Veterans Education and Benefits Expansion Act of 2001, 68 Fed. Reg. 34,539 (June 10,2003) (now codified at 38 C.F.R. § 3.317). With exceptions not here applicable, current law requires that in order to obtain compensation for an undiagnosed illness, the disability in question must not be attributed to any known clinical diagnosis. 38 C.F.R. § 3.317(a)(l)(ii) (2007). 

If a disability is shown to be attributable to a known clinical diagnosis, service connection may be established for the diagnosed entity on a "direct" basis. Generally speaking, "direct" service connection is warranted where the evidence of record establishes that a particular disability resulted from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131 (West 2002). That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a 

- 9 - 

finding of chronicity. 38 C.F.R. § 3.303(b) (2007). Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d) (2007). 

1. Respiratory Symptoms 

During the current appeal, the veteran has described respiratory problems such as dyspnea on exertion as well as an intermittent nonproductive cough. Service medical records are negative for complaints of, treatment for, or findings of a respiratory disorder. At the June 1991 separation examination, the veteran specifically denied ever having experienced shortness of breath or pain or pressure in his chest. The physical examination conducted at that time demonstrated normal chest and lungs. Chest X-rays were also normal. 

According to post-service medical reports, chest X-rays taken in May 1995 showed peribronchial pulmonary interstitial markings in the basal segments of the right lower lobe. The radiologist recommended ruling out underlying interstitial pneumonia. Chest X-rays subsequently taken in November 1995 showed questionable interstitial scarring bilaterally. Chest X-rays taken later in October 1996 were positive for minimal patchy pulmonary infiltrates at the basal part of each lung (primarily on the right), which the radiologist found was "high[ly] probabl[ e] ... of ... interstitial pneumonia simulating pulmonary interstitial fibrosis." Chest X-rays taken in December 1998 reflected the presence of a localized area of mild diffuse fibrosis in the medial basilar zone of the right lung field. 

Unexplained pulmonary fibrosis was noted on a report of a June 1999 VA outpatient treatment session. Subsequent medical records show continued treatment for, and evaluation of, a respiratory condition variously characterized as pulmonary fibrosis, a restrictive ventilatory defect, and an upper respiratory infection. 

A VA physician who examined the veteran and reviewed his claims folder in December 2004 concluded that the veteran's "fibrosis pattern ... is most consistent 

- 10 - 

with long-standing rheumatoid arthritis that commonly affects the lungs." This doctor further explained that "[t]he time, course, and pattern of the [veteran's respiratory] events is most consisted with a pulmonary impairment secondary to lung involvement in rheumatoid arthritis" and that this finding "is much more likely than an explanation implicating any exposure during the first Gulf War." 

The claims folder contains no competent evidence refuting the December 2004 VA examiner's opinion. As competent evidence of record show that the veteran's respiratory complaints have been attributed to the known clinical diagnosis of rheumatoid arthritis, service connection cannot be granted for such symptomatology as due to an undiagnosed illness. 38 C.F.R. § 3.317(a)(l)(ii) (2007). Further, as the Board found in the separate decision dated on the same date as the current determination, service connection is not warranted for rheumatoid arthritis. Consequently, service connection for respiratory symptoms, to include as a result of an undiagnosed illness, is not warranted. 

2. Chronic Fatigue 

Throughout the current appeal, the veteran has described worsening chronic fatigue. See, e.g., 1997 hearing transcript (T.) at 8. Service medical records, including the June 1991 separation examination, are negative for complaints of, treatment for, or findings of a respiratory disorder. 

Fatigue was first noted on a post-service private outpatient treatment report dated in March 1998. Despite the numerous subsequent medical records reflecting the veteran's complaints of fatigue, these reports provide no competent evidence of a diagnosis of chronic fatigue syndrome. In fact, VA examiners who examined the veteran and reviewed his claims folder in April 2005 and January 2008 specifically concluded that their evaluations had found insufficient evidence to support a diagnosis of chronic fatigue syndrome. 

With regard to the etiology of the veteran's complaints of fatigue, the Board acknowledges that, at a June 1999 compensation and pension examination, the examiner assessed chronic fatigue due to an undiagnosed illness. Importantly, 

- 11 - 

however, this medical professional also acknowledged that "the progressive fatigue that the veteran has felt since 1991/1992 has a causative relationship to his rheumatoid arthritis." In conclusion, the examiner recommended further testing and opinions. 

Further, in an October 2007 letter, a private physician who had treated the veteran since June 2007 expressed his opinion that the veteran "has symptoms consistent with Probable Gulf War Syndrome" and that "[t]hese symptoms include ... fatigue." Importantly, however, this doctor did not appear to have the opportunity to review the veteran's service, and post-service, medical records and did not provide rationale for his conclusions. 

On the other hand, in March 1998 and November 2000 records, the veteran's treating physician (during those times) recommended ruling out anemia versus rheumatoid arthritis as the cause of the veteran's fatigue. Further, a VA physician who examined the veteran and reviewed his claims folder in November 2005 specifically concluded that the veteran's fatigue was "caused by his underlying inflammatory arthritis." This doctor explained that "[f]atigue and other systemic symptoms are often a major part of inflammatory illness." 

Additionally, another VA doctor who examined the veteran and reviewed his claims folder in January 2008 also attributed the complaints of fatigue with the diagnosed inflammatory arthritis. This physician explained that, "while ... [the veteran] endorse[ d] ... many of the criteria of chronic fatigue syndrome, his diagnosed inflammatory polyarthritis is the diagnosis likely responsible for his fatigue." The Board finds this examination report and opinion highly probative. In addition to performing an examination, including x-ray and laboratory testing, the examiner reviewed the claims folder and commented on specific medical history. The examination is very complete and detailed; the examiner gives a rationale for opinions expressed that is supported by the record. 

The Board finds by a clear preponderance of the evidence that the veteran's complaints of fatigue are attributed to the known clinical diagnosis of rheumatoid arthritis. Service connection, therefore, cannot be granted for such symptomatology 

- 12 - 

as due to an undiagnosed illness. 38 C.F.R. § 3.317(a)(1)(ii) (2007). Further, as the Board found in the separate decision dated on the same date as the current determination, service connection is not warranted for rheumatoid arthritis. Consequently, service connection for chronic fatigue, to include as a result of an undiagnosed illness, is not warranted. 

ORDER 

The issue of entitlement to a disability rating greater than 10% for the service-connected residuals of a fracture of the right wrist with involvement of the metacarpophalangeal region of the right thumb is dismissed. 

Service connection for respiratory symptoms, to include as a result of an undiagnosed illness, is denied. 

Service connection for chronic fatigue, to include as a result of an undiagnosed illness, is denied. 

THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals 

- 13 - 




